Name: Commission Regulation (EEC) No 3754/91 of 20 December 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union, implementing Regulation (EEC) No 599/91 and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 352/66 Official Journal of the European Communities 21 . 12. 91 COMMISSION REGULATION (EEC) No 3754/91 of 20 December 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union, implementing Regulation (EEC) No 599/91 and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in the beef and veal sector ('), as last amended by Regula ­ tion (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased within the period of the opera ­ tion ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (8), as last amended by Regulation (EEC) No 815/91 (9); Whereas in order to ensure that beef sold is exported to the intended destination , the lodging of a security, as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84. should be required ; Whereas products held by intervention agencies and intended for export are subject to the provision of Commission Regulation (EEC) No 569/88 (10), as last amended by Regulation (EEC) No 3513/91 (n) ; whereas the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas part of that meat should be put up for sale in accordance with Regu ­ lation (EEC) No 2539/84 and Regulation (EEC) No 2824/85 in order to be imported into the Soviet Union under Council Regulation (EEC) No 599/91 of 5 March 1991 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Commu ­ nity, Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia to the Soviet Union (3), as last amended by Regulation (EEC) No 3281 /91 (4) ; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (5), as amended by Regulation (EEC) No 1809/87 (6), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repack ­ ing Q provided for repackaging under certain conditions ; HAS ADOPTED THIS REGULATION : Whereas, in view of the present situation on the Soviet market, the sale must be made subject to the presentation of contracts concluded with the sole body acting on behalf of the Soviet Government : whereas, in view of the Article 1 1 . A sale shall be organized of approximately :  15 000 tonnes of bone-in beef held by the German intervention agency,(') OJ No L 148 , 28 . 6 . 1968, p . 24. (2) OJ No L 150, 15. 6 . 1991 , p. 16. 0 OJ No L 67, 14 . 3 . 1991 , p . 21 . (4) OJ No L 310, 12. 11 . 1991 , p . 1 . (4 OJ No L 238, 6. 9. 1984, p. 13 . (6) OJ No L 170, 30. 6 . 1987, p. 23. F) OJ No L 268, 10. 10. 1985, p. 14. (8) OJ No L 241 , 13 . 9 . 1980, p . 5 . (9) OJ No L 83 , 3 . 4. 1991 , p . 6. H OJ No L 55, 1 . 3 . 1988 , p . 1 . (") OJ No L 333, 4. 12 . 1991 , p. 19 . 21 . 12. 91 Official Journal of the European Communities No L 352/67 7. In order to meet the conditions provided for by paragraph 5 the operator may submit part offers relating to bone-in beef in several Member States. If so, those offers or purchase applications shall contain the same price expressed in ecus. Immediately after submitting tenders or purchase applications, the operator shall send a copy thereof to the Commission of the European Communities, Division VI/D.2, 130 rue de la Loi, B-1049 Brussels (telex 220 37 b, AGREC, fax (02) 236 60 27). 8 . Intervention agencies shall only conclude selling contracts after verification, in collaboration with the Commission's departments, that the conditions referred to in paragraphs 5, 6 and 7 have been met. 9 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 6 January 1992. 10 . Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex III.  15 000 tonnes of bone-in beef held by the French intervention agency,  10 000 tonnes of bone-in beef held by the Irish inter ­ vention agency,  60 000 tonnes of boned beef held by the Irish inter ­ vention agency. 2. This meat shall be offered for sale under the terms of Regulation (EEC) No 599/91 and must be imported into the Soviet Union . 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85. The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and hindquarters, the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. An offer or purchase application shall be valid only if :  it relates to bone-in or boneless beef,  it relates to a total minimum quantity of 10 000 tonnes expressed in product weight,  it relates to an equal weight of forequarters and hind ­ quarters and shall contain a single price per tonne expressed in ecus for the whole quantity of bone-in beef specified in the offer,  in respect of boneless beef it relates to a lot com ­ prising all the cuts referred to in Annex II in the percentages stated therein and shall contain a single price per tonne expressed in ecus of the lot made up in this fashion,  it is accompanied by a copy of a sales contract for a quantity of beef equal to the quantity applied for, concluded by the applicant with Prodintorg (2) ; the content must contain a declaration in English by Prodintorg certifying that the quantity mentioned shall be delivered under the terms of Council Regula ­ tion (EEC) No 599/91 ,  it relates to the amount of the price fob, Community ports, in ecus per tonne. 6. No purchase application shall be accepted after 1 March 1992. Article 2 1 . Notwithstanding Article 6 of Regulation (EEC) No 2539/84, the time limit for taking over meat as defined in that Article shall be increased to three months. 2. The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale with the intervention agency. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 300 per 100 kilograms of bone-in beef,  ECU 500 per 100 kilograms of boneless beef. Article 4 1 . In respect of meat sold under this Regulation, no export refund shall be granted . In the removal order referred to in Article 3 of Regulation (EEC) No 569/88, the export declaration, and, where appropriate, the T5 control copy shall be entered : Carne de intervenciÃ ³n  Sin restituciÃ ³n  [Reglamento (CEE) n ° 3754/91 ]; (') OJ No L 99, 10 . 4. 1981 , p. 38 . InterventionskÃ ¸d  Uden restitution  [Forordning (EÃF) nr. 3754/91 ];(2) Vvo. Prodintorg, 32-34, SmolenskaÃ ¬a, Moscow, USSR. No L 352/68 Official Journal of the European Communities 21 . 12. 91 Interventionsfleisch  Ohne Erstattung  [Verordnung (EWG) Nr. 3754/91 ]; Ã Ã Ã ­Ã ±Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Ã §Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®  [Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3754/91 ]; Intervention meat  Without refund  [Regulation (EEC) No 3754/91]; Article 5 In part I of the Annex to Regulation (EEC) No 569/88, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : ' 116. Commission Regulation (EEC) No 3754/91 of 20 December 1991 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union, imple ­ menting Council Regulation (EEC) No 599/ 91 ( » «). Viande d intervention  Sans restitution  [RÃ ¨glement (CEE) n ° 3754/91 ]; Carni d intervento  Senza restituzione  [Regolamento (CEE) n ° 3754/91 ]; Vlees uit interventievoorraden  zonder restitutie  [Verordening (EEG) nr. 3754/91 ]; Carne de intervenÃ §Ã £o  Sem restituiÃ §Ã £o  [Regulamento (CEE) n? 3754/91 ]. ( , lÃ ©) OJ No L 352, 21 . 12. 1991 , p . 66.' 2. With regard to the security provided for in Article 3 (2) compliance with the provisions of paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission ') OJ No L 205, 3 . 8 . 1985, p. 5. 21 . 12. 91 Official Journal of the European Communities No L 352/69 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Bundesrepublik Deutschland  Vorderviertel, stammend von : Kategorien A/C, Klassen U, R und O  Hinterviertel, stammend von : Kategorien A/C, Klassen U, R und O 7 500 7 500 485 485 France  Quartiers avant, provenant de : CatÃ ©gorie A/C, classes U, R et O  Quartiers arriÃ ¨re, provenant de : CatÃ ©gorie A/C, classes U, R et O 7 500 7 500 485 485 Ireland  Hindquarters from : Category C, classes U, R and O  Forequarters from : Category C, classes U, R and O 5 000 5 000 485 485 Ireland  Boned cuts from : Category C, classes U, R and O 60 000 700 (') (') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo II. (') Minimumpris pr. ton produkt efter fordelingen i bilag II. (') Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang II angegebenen Zusammensetzung. (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã . (') Minimum price per tonne of products made up according to the percentages referred to in Annex II . (') Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã l'annexe II . (') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell'allegato II . (') Minimumprijs per ton produkt volgens de in bijlage II aangegeven verdeling. (') PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo II. ANHANG II Zusammensetzung der in Artikel 1 Absatz 5 vierter Gedankenstrich genannten Partie TeilstÃ ¼cke Gewichtsanteile 5.5 % 9,1 % 8.6 % 5,4 % 5.8 % 7.9 % 30,2 % 6,6 % 20,9 % Striploins Insides Outsides Knuckles Rumps Briskets Forequarters Shins/shanks Plates/Flanks Partie insgesamt 100,0 % No L 352/70 Official Journal of the European Communities 21 . 12. 91 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  HI  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (069) 1 56 4772/3 ; Telex : 04 11 156 ; Telefax (069) 1 56 4791 Teletext 6990 732 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 4538 84 00 : tÃ ©lex 20 54 76 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 Telex 93 292 and 93 607 Telefax (01 ) 61 62 63 and (01 ) 78 52 14